 CERTIFIED CORPORATIONCertified Corporation and Hawaii Teamsters & AlliedWorkers, Local 996, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof AmericaCertified Corporation and Bernard Rios Santiago, Pe-titioner and Hawii Teamsters & Allied Workers Lo-cal 996. Cases 37-CA-1426 and 37-RD-115March 23, 1979DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn September 11, 1978, Administrative Law JudgeJames T. Rasbury issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedlimited exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommend Order.' 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be dismissed in its entirety,and that all objections to the election in Case 37-RD-115 be overruled in their entirety.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for Hawaii Teamsters &Allied Workers, Local 996, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and' Respondent's motion to dismiss General Counsel's exceptions is herebydenied because we conclude that Respondent was not prejudiced by anyalleged defect in the service of General Counsel's limited exceptions andsupporting brief on Respondent's counsel.2 We agree with the Administrative Law Judge's finding that all objectionsto the election in Case 37-RD-115 are without merit. Consistent with thisfinding, we shall certify the results of the election.Helpers of America, and that said labor organizationis not the exclusive representative of all the employ-ees, in the unit herein involved, within the meaning ofSection 9(a) of the National Labor Relations Act, asamended.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard before me in Honolulu, Hawaii, on April 4, 1978,pursuant to a complaint and notice of hearing that issued inCase 37-CA-1426 on December 2, 1977, alleging CertifiedCorporation (herein Respondent) to have violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended, 29 U.S.C. §151, et seq. (herein the Act).'The Respondent and Teamsters Local 996 (herein Unionor Charging Party) had a successful collective-bargainingrelationship for a number of years until their most recentcollective-bargaining agreement expired on February 28.Thereafter a strike commenced and on August 11 a Deci-sion and Direction of Election was issued in Case 37-RD-115 filed by an individual, Bernard Rios Santiago (G.C.Exh. 2(a)).An election was conducted on September 22, in a unit ofall employees employed by Respondent at its warehouses inHonolulu, Kauai, and Hilo, Hawaii, including driver-selec-tors, driver-receivers, order selectors, laborers, machine op-erators, price labelers, load chiefs, and maintenance super-visors; excluding office clerical employees, guards and/orwatchmen, professional employees, and supervisors as de-fined in the Act. The election provided numerous chal-lenged ballots and the Union filed objections to the elec-tion. All of the challenged ballots, except one which couldnot affect the final results of the election, were resolved andset forth in the corrected revised tally of ballots issued tothe parties on February 2, 1978 (G.C. Exh. 2(j)). All of theUnion's objections to the conduct of the election were dis-posed of in the acting Regional Director's SupplementalDecision and Order issued December 22, except one whichrelated to an allegation that Respondent by its agents hadinterfered with, restrained, and/or coerced its employees inthe exercise of their rights as guaranteed by Section 7 of theAct (G.C. Exh. 2(f)). The cases were consolidated for pur-poses of a hearing before a duly designated AdministrativeLaw Judge. Respondent's answer has denied any and allallegations of conduct that would be violative of the Act.At the hearing all parties were represented by counselors.The parties were given full opportunity to examine andcross-examine witnesses, to introduce evidence, and to filebriefs. Excellent briefs were filed by the General Counseland Respondent and have been carefully considered.Upon the entire record in this case, including the briefsand my careful observation of the witnesses, I hereby makethe following:I Most of the relevant events which are to be discussed hereinafter oc-curred in 1977, and, unless otherwise indicated, all dates shall refer to theyear 1977.241 NLRB No. 55369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OI FACTI. THE BUSINESS OF RESPONDENTAt all times material herein Respondent has been a Ha-waii corporation with a place of business at 2888 UalenaStreet, Honolulu, Hawaii, where it has been engaged in thenonretail distribution of grocery products and fresh pro-duce. During the past calendar year in the course and con-duct of its business operations, Respondent purchased andreceived goods and supplies valued in excess of $50,000 di-rectly from suppliers located outside the State of Hawaii.Respondent admits, and I herewith find, the Employer tobe engaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) of theAct.II1. THE LABOR ORGANIZATIONRespondent admits, and I herewith find, the Union to be,and at all times material herein to have been, a labor or-ganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTIC(ESA. The IssuesThe issue litigated herein was accurately phrased by theGeneral Counsel in his brief as follows:Did Respondent violate Section 8(a)(I) and (3) of the Actby placing two employees on its payroll to perform bargain-ing unit work subsequent to an unconditional offer to re-turn to work by striking employees in an appropriate bar-gaining unit? In the event the allegations are found to havemerit, afortiori the violative conduct requires that the elec-tion be set aside.B. BackgroundRespondent and the Union have had a history of peace-ful and lawful collective bargaining. The most recent collec-tive-bargaining agreement between the parties expired onFebruary 28. On March 1, following a breakdown in nego-tiations for a new contract, all of Respondent's 66 employ-ees went out on strike and commenced picketing. TakashiSakabe, a picket captain, testified that the purpose of thestrike was to get Respondent Employer to agree to theUnion's position on their contract demands. There appearsto be no conflict between the parties that the strike wasinitially an economic strike, and I so find.Sakabe testified that on or about August 23 he and Abra-ham Hall, another rank-and-file employee, met with RogerGodfrey. a vice president of Respondent, at which timethey presented Godfrey with a sealed envelope, addressedto Mr. Damore, Respondent's president, containing thenames of 42 employees who requested unconditional rein-statement to their jobs (G.C. Exh. 6). When the two em-ployees learned from Godfrey that Damore was out oftown, they requested that the letter remain unopened anddelivered directly to Damore upon his return. Godfrey indi-cated that he would comply with their request, and ap-proximately 2 weeks later Hall and Sakabe returned to Re-spondent's premises and met with Damore. At this meetingDamore asked if the Union had any more names to add tothe list of striking employees requesting unconditional rein-statement to their former jobs. Hall and Sakabe submitted asupplemental list of 16 other employees requesting uncondi-tional reinstatement "to our jobs" (G.C. Exh. 9). There ap-pears to be no serious conflict between the parties, and Iherewith find that as of September 2, the Union had pro-vided Respondent Employer with the names of 58 employ-ees that were requesting unconditional reinstatement "totheir jobs" (Resp. Exhs. 4 and 5).C. The EvidenceI. Concerning John BooneOn March 7 John Boone was hired as a strike replace-ment and worked as a forklift operator at a wage rate of$6.01 per hour. On April 22 Boone was involved in a "scuf-fle" with a fellow employee, identified only as Paul, follow-ing which both employees were taken to the office ofGeorge Madden, warehouse manager and vice president forRespondent. Following a full investigation and a review ofthe incident with the various employees involved, Boonewas removed from the payroll. Because Boone was returnedto Respondent's payroll on September 20-2 days beforethe election and at a point in time following the uncondi-tional request of some 58 employees to return to theirjobs-a critical conflict arises. Was Boone a "new hire" thatwould be violative of the Act in view of the unconditionalrequest of striking employees to return to their jobs?2Theresolution of this question is made difficult because GeorgeMadden did not testify3and Boone gave conflicting pretrialaffidavits. Moreover, his testimony at the trial was some-thing less than totally candid, coherent, and/or convincing.At the hearing Boone testified concerning the circum-stances of the little scuffle between him and another em-2 The Laidlaw Corporation, 171 NLRB 1366 (1968).At the hearing Respondent offered an affidavit of George Madden datedSeptember 28 which was submitted to the Board in connection with theBoard's investigation of the Union's objections to election. General Counseland the counsel for the Charging Party objected to the receipt in evidence ofthis particular affidavit, contending that Madden was available and shouldhave been called to testify. Respondent's counsel acknowledged that he hadnot subpoenaed Madden, but represented to the court as follows: Madden isno longer employed by Respondent; that Madden had gone to the mainlandfor medical treatment shortly after being separated from Respondent; thatMadden had returned to Hawaii sometime in December at which time Re-spondent's counsel spoke to him and reminded him of the date for this trial;that Madden stated he was only there to pick up some mail and would thenreturn to the mainland for further medical treatment: that Madden did notknow whether he would be available for trial, because it would depend onthe success or lack of success of the medical treatment he intended to re-ceive: that counsel had written to Madden's last known address-a postoffice box number-reminding him of the date of this trial and requestedMadden to contact him; that neither counsel nor any other member of Re-spondent Company had had any contact with Madden since December1977. On the basis of this representation. I consented to have the affidavitplaced in the file, but advised the parties that I would neither read norconsider the affidavit until such time as I had made a definitive ruling as toits receivability which I would make in the course of my written Decision inthis case. I am of the opinion that the affidavit should not be received andadmitted in evidence as an exception to the hearsay rule; Madden was notsubpenaed, and I am not convinced that every available means were taken toprove Madden's unavailability to personally testify.370 CERTIFIED CORPORATIONployee named Paul, and then stated that Madden told himthat he (Madden) "had no other alternative but to fire him;that he didn't need people like Boone working for him."Boone then testified that after "all the other people had lefthe told Madden that he hated to be fired and asked him.think about it. Reconsider in a few weeks, whatever." Afterwhich Madden said, "Well, I will think about it." There-after Boone called the Company, "about every other day orevery day. It was quite often, quite often." After nearly 3months had gone by, Boone stated that he went to see Mad-den personally and again pleaded to be returned to work.According to Boone, Madden indicated that it lookedpretty good, and it was possible he could return him withina couple of weeks.Boone was again placed on Respondent's payroll on Sep-tember 20 and worked on the dock unloading containers ata wage rate of $4.15 per hour. Boone continued workinguntil sometime in the first part of November when he wasfired. This time there is no question that he was dischargedby Madden. (This is not an issue in the case.)Richard Seaman, who was then director of distribution,testified that after Boone had been terminated "he said thathe would get Greg Torgrin, who was our receiving supervi-sor, and beat his ass, and he would also get the company.and he proceeded to walk out the door."'Boone testified that immediately following his dischargehe sought to locate an attorney with whom he had an ac-quaintance because he wanted to pursue some sort of a suitagainst Certified Corporation for the unfairness he felt hadbeen dealt to him. When the attorney he sought to locatewas not in his office, he proceeded to the Unity Housewhich he had learned was the home office of the Unioninvolved. There he talked to Mr. Arthur A. Rutledge. pres-ident of the Union, relating that he had been fired at Certi-fied Corporation and that he was out of work and desper-ately in need of a job. According to Boone, Rutledgeexpressed his interest in wanting to help Boone find work.and that he would assist him in doing so.' It was at this timethat Boone decided to give the Board a second affidavit.According to the testimony the Board agent was contacted.went to the Unity House, and there the second affidavit wasgiven to the Board agent (Court Exh. 2). Boone's first affi-davit which was given to the Board is dated September 30and appears in the file (Court Exh. ).6Needless to say. thetwo affidavits are diametrically opposed on the critical issueof Boone's status following his first scuffle in April. In theaffidavit given to the Board on September 30, Boone sworethat George Madden had "said it was best if I took sometime off from the job and get things together and cooldown. He said he would be putting me on layoff status andthat I should keep in contact with him and that he wouldkeep me in mind when an opening came up. ... Since April22, 1977 I1 had always expected to return to work at Certi-fied, but it was only a question of a position becoming'Boone denied threatening to "get the company."Shortly thereafter, Boone went to work as a night security guard for ahotel, The Waikiki Marina, in which the Union has a substantial financialinterest.6 The September 30 affidavit was prepared in the office of Respondent'scounsel by Mr. Ernest Moore. However, Boone was taken to the SubregionalOffice in Honolulu where he was given a full opportunity to discuss andcorrect any materials in the affidavit and again swore to its contents in thepresence of a Board agent.available." In the second affidavit, given to the Board agenton November 17, Boone swore that Madden said "hearingall these statements from these guys, John Boone, I see nofurther action at this, but to dismiss (or fire) you at thistime."Boone's testimony was more in accord with his secondaffidavit-in other words he contended that he had beendischarged on April 22. He sought to explain the wording inthe first affidavit by stating that the attorney taking theaffidavit had suggested using the term laid off, inasmuch asthat would look better on his record than having been firedand he (Boone) went along with the wording.Mr. Ernest C. Moore was called to testify concerning themanner in which the first affidavit of Boone had been pre-pared. Moore related that the affidavits7were prepared inresponse to a request from a Board agent that "I get theemployees down to the Board with a statement concerningtheir response to the Union's allegations as to their employ-ment status on the election date." Moore testified that heinterviewed each of the individuals separately and then dic-tated their statements as given to him, which were thentranscribed. Each of the individuals was given an opportu-nity to change the language, and insofar as possible theaffidavits were phrased in the affiant's own words. Moorecategorically denied that he had ever suggested the use ofthe words "laid off" instead of "fired" and averred thatBoone had informed him that "at all times during his pe-riod of absence from the company ...he [Boone] fullyintended to come back."2. Concerning Michael McKennaThere is no serious disagreement as to the dates of em-ployment for Michael McKenna. He worked from October6 until the 28. According to the testimony of Richard Sea-man, McKenna was hired when employee Jeff Wegner, aforklift operator for Respondent, suggested that he had afriend who was looking for temporary work as a laborer.Seaman testified that at that time he needed a temporarypart-time unloader for the containers and suggested thatWegner's friend come to see him. McKenna was a helicop-ter pilot and had just arrived in Hawaii and was looking forsome temporary work until he found permanent employ-ment in the aviation field. Seaman testified that McKennaworked as a temporary part-time laborer unloading con-tainers and that he was on an "on call basis, to either call inat 7 in the morning, or to be notified the day before if hewould work." McKenna worked only 16 hours his firstweek, approximately 17 hours his second week, and each ofthe last 2 weeks he worked in excess of 40 hours because ofan absentee problem. At the end of that time he was termi-nated because the temporary work had been completed,and because McKenna had found more suitable employ-ment. Regular employees have their schedules for the fol-lowing week posted each Friday (Resp. Exh. 2, page 6, par.16.5).7 There were three individuals involved-Mr. Albano, Mr. Ramirez, andBoone.371 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Evidence relating to the conversion of the economicstrike to an unfair labor practice strikeTakashi Sakabe testified that he had observed Booneworking on the container dock on September 20. He furthertestified that he talked to Mr. Rutledge, the union pres-ident, about Mr. Boone working.Jean Hagi testified that she has been personnel managerfor Respondent since October 3, and that she has no knowl-edge of the Union ever complaining regarding the employ-ment of either Boone or McKenna. There was no testimonyto indicate that the wording on the picket signs was everchanged at any time. The parties further stipulated thatthere "is no reference in any of the charging party's news-papers, memoranda, minutes, notes, correspondence orother documentation which makes any reference to the Re-spondent's hiring to Mr. John Boone or Mr. Michael Mc-Kenna, either addressed to the Respondent or to any otherparty."D. Analysis and ConclusionsI have carefully reviewed both of the affidavits given byJohn Boone' and his testimony at the trial. Having done soI am firmly convinced that Boone is a totally incrediblewitness fully capable of contriving a concoction from wholecloth when and where it is best suited to his own conve-nience. I fully credit Moore and do not believe-as testifiedto by Boone-that Moore suggested the use of the wordslaid off after Boone had indicated that he was under theimpression that he had been fired.While Boone's total course of conduct-his testimonyand the two affidavits-caused me to believe that he cannotbe credited or trusted, nevertheless there are a number offactors which caused me to believe that the September 30affidavit is more apt to contain some measure of truth thaneither his testimony or the November affidavit. In the firstplace, the circumstances under which the first affidavit wastaken were much more relaxed or casual than were the cir-cumstances of the second affidavit. For example, the firstaffidavit was taken primarily for the purpose of resolving achallenged ballot. The Company had no way of knowinghow Boone had voted, and Boone had nothing to gain orlose in a determination of the question. At the time of thesecond affidavit, Boone was admittedly angry, was seekingan attorney to bring suit against the Company, and hadthreatened to "beat the ass" of the supervisor responsiblefor his discharge. In addition, I am of the opinion thatBoone would have little concern for the truth if somethingless would assist him in obtaining employment. The hand-written corrections which appear on the third page of theSeptember 30 affidavit (the signature page) strike me asbeing words which Madden would have used in talking toan employee receiving a disciplinary layoff. These wordswere added at a time when the Board's field examiner wasreviewing the typed affidavit with the affiant, out of theI See Alvin J. Bart and Co., Inc., 236 NLRB 242, decided by the Board onMay 22, 1978, wherein the Board carefully reviewed the law concerning theadmissibility of pretrial affidavits and concluded that, "the modem trend,however, is that prior inconsistent statements are not hearsay at all andaccordingly that they may be used substantively."presence of the Respondent's counsel, Mr. Moore. Duringcross-examination the following colloquy occured:Q. Did Mr. Madded also tell you at this meetingthat it would be best if you just took some time offfrom the job, get things together and cool down; thathe would put you on a layoff status and that youshould keep in contact with him?A. No sir.Q. Did he say anything to that effect?A. He said the time off would do me good.These words, as phrased by Boone, are not the typical wordsthat would be said to a dischargee, but are more apt to bethe words that would be directed toward an employee re-ceiving a disciplinary layoff. Perhaps most important of allin resolving where some measure of truth might lie, it isinconceivable to me that if Boone had been discharged onApril 22 that the Company would have tolerated his contin-ual and frequent phone calls inquiring as to when he mightbe returned to work. Had Respondent discharged him onApril 22 with no intent of ever returning him to work, I amconfident that Respondent would have made it plain in oneof the early calls that he was not to continue to hold outany hope for further employment.General Counsel's arguments contrary to the above con-clusion are not persuasive. Use of the word "termination"by the Hawaii Medical Services Association is not a termthat can be attributed to Respondent to describe Boone'semployment status. Nor was there any obligation for Re-spondent to carry Boone's insurance during this question-able period because he had never worked long enough toestablish seniority (see sec. 4.1 on p. 2 of Resp. Exh. 2).Boone's short period of employment had not qualified himunder either the dental or the Hawaiian Medical ServicesAssociation plan. General Counsel also argues that Respon-dent failed to include Boone's name on the Excelsior listsubmitted to the Board, but stipulated that in a subsequentsupplemental list submitted by Respondent that Mr.Boone's name did appear.In summay I find John Boone to be a pathological pre-varicator whose testimony in this case cannot and shouldnot be credited; but if forced to choose in which instance hemay have uttered some measure of truth the scales arestrongly tipped in favor of the contents of the September 30affidavit. In any event, the General Counsel has failed toprove by a preponderance of the evidence that Boone's re-moval from the payroll on April 22 was a discharge and nota disciplinary layoff with some reasonable expectation ofbeing returned to the payroll.9Under Board rules, eligibilityto vote in a representation election is dependent upon em-ployment in the designated bargaining unit during the eligi-bility period and on the date of the election. WestchesterPlastics of Ohio, Inc. v. N.L.R.B., 401 F.2d 903, 907 (6thCir. 1968); See N.L.R.B. v. Pacific Gamble Robinson Co.,438 F.2d 112 (9th Cir. 1971). Employees on layoff or leaveof absence during the relevant period who have not quit orbeen terminated and have a reasonable expectation of re-call qualify as eligible voters because of their continued tiesto the employee unit. American Motors Corporation, Parts' Falstaff Brewing Corporation, 128 NLRB 294, 295 (1960), enfd. as modi-fied 301 F.2d 216 (8th Cir. 1962).372 CERTIFIED CORPORATIONDivision, 206 NLRB 287, 291 (1973), Miami Rivet Company,147 NLRB 470, 483 (1964). 1 find that the General Counselhas failed to prove by a preponderance of the evidence thatBoone was a new hire in September 1977 in violation of thereinstatement rights of any of the striking employees.The evidence is undisputed that Michael McKenna washired and worked as a part-time temporary employee for 4weeks during the latter part of October at a time when some58 striking employees had made unconditional requests toreturn to their jobs. The General Counsel argues that this isa per se violation as enunciated in the Laidlaw case, supra,because Respondent failed to advance any legitimate orsubstantial business justifications for ignoring the strikers'request for rehire as recently adopted by the Board in SouthCentral Timber Development, Inc., 230 NLRB 468 (1977).However, General Counsel ignores the fact that Respon-dent's obligation is to return the strikers to theirformer po-sitions or substantially equivalent ones if and when such posi-tions are available.'0The part-time temporary job held byMcKenna cannot be characterized as "substantially equiv-alent" to any job formerly held by any striker since thestrikers were all employed on a regular full-time basis.While certainly not binding as judicial precedent, it is inter-esting to note that the division of advice in the GeneralCounsel's office authorized dismissal of a charge in a casethat raised an issue identical to that surrounding the hiringof McKenna." According to the advice memorandum the"case was submitted for advice on the question of whetheran employer is under a Laidlaw obligation to offer part-timejobs to permanently replaced strikers who have made anunconditional offer to return to work, even though the part-time jobs are not substantially equivalent to the strikersformer jobs." In concluding that the charge should be dis-missed, the memorandum cited New Era Electric Coopera-tive, Inc., 217 NLRB 477 (1975), wherein the Board hadnoted that "assuming the Charging Party was an economicstriker, the first class lineman position and the second classlineman position were not substantially equivalent jobs be-cause they were unequal in authority, hours, and pay." Theadvice memorandum further pointed out that the employerhad not violated the Act by failing to offer strikers the non-equivalent position since (1) the strikers' offer to return towork did not clearly encompass an offer to take nonequiva-lent jobs and (2) there was no evidence that the employer'sfailure to offer the jobs was discriminatorily motivated.These factors are present in the instant case. I conclude andfind that the temporary part-time employment of MichaelMcKenna did not violate the reinstatement rights of any ofthe strikers because McKenna's job was unequal in duties,hours, and pay and thus not substantially equivalent to thejobs formerly performed by the strikers.'2There was absolutely no probative evidence to substanti-ate the allegation that on and after September 20 the strikewas converted from an economic strike to an unfair laborpractice strike. In the first place, I have found that neitherthe return of Boone to the payroll on or about September0 It should be noted that in requesting reinstatement the employees indi-cated only that they were requesting unconditional reinstatement to theirjobsor to our jobs and not to any job. (G.C. Exhs. 6 and 9.)" Case 13-CA- 14896, Howard Publications, Inc., Publisher of the Times,July 12, 1977, reported in CCH NLRB 20.154.12 See Western Steel Casting Company, 233 NLRB 870 (1977).20 or the hiring of Michael McKenna for a temporary part-time job was, violative of the Act. Second, but of equalimportance, even if I had found the allegations to be viola-tive of the Act, it would have been necessary for the Gen-eral Counsel to show some causal connection between theunfair labor practices and the prolongation of the strike.This was not done. "It is well established that an employer'sunfair labor practices during an economic strike do not perse convert it into an unfair labor practice strike, absentproof of a causal relationship between the unfair laborpractices and the prolongation of the strike."'"Or as theBoard more recently stated, "we are unwilling to hold thatthe mere fact that a strike follows an unfair labor practice,establishes a causal relationship as a matter of law." Inorder for the Board to reach a conclusion that the economicstrike was converted to an unfair labor practice strike, itmust be shown "that these unfair labor practices played asignificant part in the Union's decision to strike or to re-main on strike thereafter."' I conclude and find that thestrike by the Union against Respondent in the instant caseremained an economic strike at all times.CONCL USIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6). and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All employees employed by Certified Corporation atits warehouses in Honolulu, Kauai. and Hilo. Hawaii. in-cluding driver-selectors, driver-receivers, order selectors, la-borers, machine operators, price labelers, load chiefs, andmaintenance supervisors, excluding office clerical employ-ees, guards and/or watchmen, professional employees, andsupervisors as defined in the Act, constitute appropriateunits for the purpose of collective bargaining within themeaning of Section 9(b) of the Act.4. The strike which commenced on or about March I,1977, by the Union herein, directed against Respondentherein, has at all times been, and remains, an economicstrike.5. Respondent has not engaged in unfair labor practicesas alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER'6It is hereby ordered that the complaint issued hereinagainst the Respondent, Certified Corporation, be. and ithereby is, dismissed; any and all objections to the electionare herewith found to be without merit.'" Harcourt & Company, Inc., 98 NLRB 892. 909 (1952).' Capitrol Rubber A Speciality Co., Inc., 198 NLRB 260 (1972).15 Coca Cola Bottling Works, Inc., 186 NLRB 1050, 1053 (1970).16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.373